Citation Nr: 9926835
Decision Date: 09/17/99	Archive Date: 11/08/99

DOCKET NO. 95-21 955               DATE SEP 17, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a psychiatric disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel

ORDER TO VACATE

The veteran served on active duty from January 1948 to July 1949.
In a May 9, 1997 decision, the Board of Veterans' Appeals (Board)
denied the veteran's application to reopen a claim for service
connection for a psychiatric disorder. In making this
determination, the Board held that a November 1993 RO decision was
not timely appealed and was final, and that new and material
evidence had not been submitted since the November 1993 RO decision
to reopen the claim.

The veteran appealed the May 1997 Board decision to the U.S. Court
of Appeals for Veterans Claims (Court). In a July 20, 1999
memorandum decision, the Court dismissed the veteran's appeal, but
such dismissal was based on the rationale that the matter was still
pending at the Board inasmuch as the Board erroneously determined
that the November 1993 RO decision was not timely appealed and was
final. The Court found that the November 1993 RO decision had not
become final, and the RO should have issued a statement of the case
after that decision. The Court noted that the Board was required to
consider all evidence submitted since a final December 1976 RO
decision when determining whether new and material evidence had
been submitted to reopen the claim.

Given these circumstances, and to accord the veteran due process,
the Board now orders that the May 9, 1997 Board decision is
VACATED. 3 8 C.F.R. 20.904 (1998). The issue on appeal will be
reviewed afresh and will be the subject of a new Board decision.

L.W. TOBIN 
Member, Board of Veterans' Appeals

2 - 


DOCKET NO. 95-21 955  )     DATE 
     ) 
     )

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia,
South Carolina

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for secondary
service connection for paranoid schizophrenia.

REPRESENTATION

Appellant represented by:The American Legion

ATTORNEY FOR THE BOARD

G. Bridges, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1948 to July 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1995
decision by the RO that denied the veterans application to reopen a claim for secondary
service connection for paranoid schizophrenia, alleged to be due to service-connected
postoperative peptic ulcer disease.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that written statements by a VA physician, that peptic ulcer and
psychiatric disorders are related, as well as other evidence submitted constitute new and
material evidence to reopen his claim for secondary service connection for schizophrenia.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1996), has reviewed and considered all of the evidence and material of record in the veteran's
claims file. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that new and material evidence to reopen a
claim for secondary service connection for paranoid schizophrenia has not been submitted.

FINDINGS OF FACT

1. The RO denied both direct and secondary service connection for paranoid schizophrenia in
a November 1993 decision; the veteran did not file a timely appeal from that decision; and he
has since applied to reopen his claim for secondary service connection.

2. Evidence submitted since the ROs November 1993 decision is cumulative or redundant,
or, when viewed in the context of all the evidence, does not raise a reasonable possibility of
changing the outcome of the RO decision.

CONCLUSION OF LAW

Evidence received since the ROs final November 1993 decision, which denied secondary
service connection for paranoid schizophrenia, is not new and material, and the claim is not
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from January 1948 to July 1949.

Service medical records dated in 1948 and early 1949 show that the veteran was examined for
gastric complaints of undetermined cause on numerous occasions. Because no etiology could
be ascertained, the veteran was diagnosed with psychogenic gastrointestinal reaction. In May
1949, gastrointestinal X-ray series revealed a definite deformity of the duodenal bulb. The
examiner felt that the deformity was most likely an ulcer. In June 1949 the veteran was
diagnosed with a peptic ulcer with severe psychogenic overlay. Medical records from July
1949 note that the prior diagnosis (psychogenic gastrointestinal reaction) was not concurred in
and was changed to a duodenal ulcer. In July 1949, the veteran went before a medical board
that found him permanently unfit for military service because of a duodenal ulcer, and he
received a certificate of disability for discharge from service because of this condition.

In an August 1949 rating decision, the RO granted service connection for a duodenal ulcer
and assigned a 20 percent rating.

In October-November 1949, the veteran was hospitalized at a VA facility for treatment of an
active duodenal ulcer.

In December 1950, the veteran underwent a medical examination at the U.S. Naval Hospital
in Bethesda, Maryland. The veteran complained that his gastric symptoms were exacerbated
by nervousness. No psychiatric disorder was noted. He was treated for peptic ulcer disease
and transferred to a VA hospital in February 1951, where he remained for several days and
was diagnosed as having an active duodenal ulcer with obstruction.

The veteran had repeated symptoms of a duodenal ulcer with obstruction, and in April 1951
underwent a subtotal gastrectomy for the condition at a VA hospital; he was discharged from
the hospital in May 1951.

In a June 1951 rating decision, the RO increased his disability evaluation for the postoperative
duodenal ulcer condition to 40 percent.

Medical records from August 1951 to August to 1968 show continued complaints of gastric
symptoms associated with a duodenal ulcer and a diagnosis of subtotal gastrectomy syndrome.

In October 1976, the veteran was hospitalized in a VA psychiatric ward for complaints of
paranoid ideations. He reported a history of treatment for nerves during service. During the
present admission, he was diagnosed as having an acute schizophrenic episode, and paranoid
personality.

In a December 1976 rating decision, the RO denied, in part, service connection for a nervous
condition. The veteran was notified and did not appeal. In 1978 and 1979, the RO told him he
would have to submit new and material evidence to reopen his claim.

The veteran was hospitalized at a VA facility in May-June 1980 for treatment of encephalitis
of unknown etiology. Subsequent VA outpatien records show treatment for such condition,
and an August 1980 record shows a diagnosis of paranoid schizophrenia. A VA hospital
summary dated in February 1986 reveals the veteran was primarily treated for a colonic ileus;
other diagnoses included paranoid schizophrenia and peptic ulcer disease.

In August 1986 the veteran underwent a VA examination. The examiner noted the veterans
history of gastric problems and residuals of encephalitis in the 1980s, but noted no other
psychiatric abnormalities.

In a March 1993 VA medical record, a physician stated that he had treated the veteran since
1989 and that the veteran was not acutely psychotic. The physician referred to a separate
document that lists the veterans diagnoses, including paranoid-type schizophrenia, viral
encephalitis, dysthymia, subtotal gastrectomy, and peptic ulcer disease.

Based upon review of the aforementioned evidence, the RO, in a November 1993 decision,
denied service connection for paranoid schizophrenia, on both a direct basis and as secondary
to the service-connected postoperative peptic ulcer disease. The veteran was notified of the
decision but did not file a timely appeal.

In February 1995, the veteran applied to reopen his claim for service connection for a
psychiatric disorder. Evidence received since the November 1993 RO decision is summarized
below.

The veteran submitted duplicate copies of numerous service and post-service medical records
which were previously considered.

He also submitted copies of 1994-1995 VA outpatient records which show treatment for
various ailments, including postoperative peptic ulcer disease and psychiatric disorders such as
paranoid schizophrenia, anxiety, and depression. In a February 1995 record from the VA
psychiatric clinic, a doctor, after noting the veterans reported history of psychiatric
problems and ulcers in service, and noting the veteran was pursuing a compensation claim,
stated, I consider peptic ulcers connected to nervousness and psychiatric disorder. In a June
1995 record from the psychiatric clinic, this same doctor stated, This veterans peptic
ulcer/stomach disorder is aggravated or worsened by his psychiatric disorder.

The veteran also submitted statements, dated in February 1996, from three friends, one who
knew him from before service, and two who knew him since after service. These persons
stated they were aware that the veteran had both stomach and nervous disorders.

Analysis Both direct and secondary service connection for paranoid schizophrenia was denied
by the RO in a November 1993 rating decision; the veteran did not timely appeal and the
decision is considered final, with the exception that the claim may be reopened if new and
material evidence has been submitted since then. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown,
9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 (1991). New evidence is that
which is not cumulative or redundant of previously considered evidence. Material evidence is
that which is relevant and probative to the issue at hand, and which, when viewed in the
context of all the evidence, raises a reasonable possibility of a change in the prior adverse
decision. 38 C.F.R. § 3.156; Colvin v. Derwinski, 1 Vet.App. 171 (1991). The veteran now
seeks to reopen his claim for secondary service connection for schizophrenia as due to
service-connected postoperative peptic ulcer disease. When the RO denied the veterans
claim in 1993, available medical evidence showed no connection between paranoid
schizophrenia, which first appeared many years after service, and his service-connected
postoperative duodenal ulcer. Evidence received since the ROs 1993 decision, and
considered in conjunction with the veterans 1995 application to reopen his claim for
secondary service connection for paranoid schizophrenia, includes duplicate copies of
numerous service and post-service medical records which were previously considered by the
RO. These records are redundant and not new evidence. Other evidence received since the
ROs 1993 rating decision includes medical records that show treatment for both ulcer and
psychiatric conditions in 1994 and 1995. This represents evidence which is cumulative of that
which was previously considered by the RO. These records are also not material, inasmuch as
they do not connect a current psychiatric disorder with the service-connected postoperative
ulcer condition. Cox v. Brown, 5 Vet.App. 95 (1993). On this point the Board notes that a
February 1995 statement from a doctor in the VA psychiatric clinic relates that peptic ulcers
were connected to nervousness and a psychiatric disorder, and in a June 1995 statement the
same doctor opined that the veterans peptic ulcer/stomach disorder was aggravated by his
psychiatric disorder. The doctors statements do not opine that the veterans
service-connected postoperative ulcer disease caused or aggravated a psychosis; rather, the
doctors statements stand for just the opposite of the cause-and-effect relationship necessary
for secondary service connection under 38 C.F.R. § 3.310. Thus, the doctors statements are
not material evidence. Other evidence submitted by the veteran includes 1996 lay statements
from three friends who say they are aware of both his nervous and stomach disorders. While
this is new evidence, it is not material since laymen have no competence to give an opinion
on medical causation. Moray v. Brown, 5 Vet.App. 211 (1993). In summary, the veteran has
not submitted new and material evidence to reopen his claim for secondary service connection
for paranoid schizophrenia. Thus, the claim has not been reopened, and the November 1993
RO decision remains final.

ORDER

The veterans application to reopen a claim for secondary service connection for paranoid
schizophrenia is denied.


     L. W. TOBIN 
     Member, Board of Veterans' Appeals

38 U.S.C.A. § 7102 (West Supp. 1996) permits a proceeding instituted before the Board to be
assigned to an individual member of the Board for a determination. This proceeding has been
assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1996),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals.
